 


109 HR 1214 IH: Best Help for Rape Victims Act
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1214 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mrs. Maloney (for herself, Mr. Shays, Ms. Watson, Mr. Langevin, Mr. Van Hollen, Mr. Pallone, Ms. Slaughter, Ms. Lee, Mr. McDermott, Mr. Towns, Mr. George Miller of California, Mr. DeFazio, Ms. Solis, Mr. Waxman, Mr. Michaud, Mr. Bishop of New York, Ms. McCollum of Minnesota, Mr. Gutierrez, Ms. Waters, Mrs. Davis of California, Mr. Nadler, Mr. Lantos, Mr. Wexler, Mr. Owens, Mr. Payne, Mr. Farr, Mr. Price of North Carolina, Mr. Grijalva, Ms. Harman, Mr. Allen, Mr. Rothman, Mrs. Capps, Mr. Berman, Mrs. McCarthy, Mr. Brown of Ohio, Mr. Wu, Ms. Linda T. Sánchez of California, Mr. Meeks of New York, Ms. Woolsey, Mr. Moran of Virginia, Mr. Pascrell, Mr. Crowley, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require that the recommended national protocol for sexual assault medical forensic examinations include a recommendation that rape victims be offered information about emergency contraceptives to prevent pregnancy. 
 
 
1.Short titleThis Act may be cited as the Best Help for Rape Victims Act. 
2.Required element of national protocol for sexual assault medical forensic examinations 
(a)In generalSection 1405 of the Violence Against Women Act of 2000 (42 U.S.C. 3796gg note) is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d)Required element of protocolThe national protocol required by subsection (a)(3) shall include a recommendation to the effect that a victim of sexual assault who is at risk of pregnancy from rape— 
(1)should be offered information about emergency contraception; and 
(2)should, if the victim so requests, be provided with emergency contraception on site.. 
(b)Implementation to protocol already issuedThe Attorney General shall ensure that any protocol already issued under section 1405(a)(3) of the Violence Against Women Act of 2000 is, not later than 30 days after the date of the enactment of this Act, revised and reissued in a form that complies with section 1405(d) of that Act (as added by subsection (a)(2) of this section).  
 
